TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00400-CR



                                Omar Martin Nestor, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 71952, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Omar Martin Nestor filed a notice of appeal from a judgment of conviction for

robbery. See Tex. Penal Code § 29.02. However, the trial court certified that this is a plea bargain

case and Nestor has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). Nestor and his counsel

signed the certification.

               The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: July 10, 2014

Do Not Publish